Citation Nr: 9907499	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-08 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back pain with minimal left lower extremity weakness, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected low back pain 
with minimal left lower extremity weakness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1988 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of the veteran's low back disability 
include subjective complaints of severe low back pain 
radiating to the legs, decreased sensation and strength, 
muscle spasm, and tenderness.  There is objective evidence of 
significant limitation of lumbar motion on all maneuvers 
except for forward flexion, with pain at the extreme limits 
of motion.  

3.  VA examination was negative for muscle spasm, deformity, 
or muscular atrophy.  Lower extremity strength was normal, 
except for slight weakness in the anterior compartment of the 
left leg.  Straight leg raising was only minimally positive 
while supine without radiation.  Deep tendon reflexes were 
hypoactive.

4.  Service medical records show chronic headaches in 
service.  

5.  The veteran currently suffers from chronic headaches.     



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for low back pain with minimal left lower extremity 
weakness have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).  

2.  Chronic headaches were incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's July 1988 enlistment examination was negative 
for any physical abnormality.  He denied any history of 
frequent or severe headaches.  The veteran's service medical 
records demonstrate a history of chronic back pain beginning 
in approximately March 1990.  X-rays taken in April 1990 of 
the lumbosacral spine and sacroiliac joints were negative.  
In August 1990, the veteran reported continued back pain and 
occasional severe headaches at the back of the head.  X-rays 
of the cervical spine and thoracic spine were negative.  
Physical therapy notes dated in March 1991 indicate that the 
veteran had low back pain, mid back pain, headaches, and 
pains in all extremities for one and one-half years, 
increasing in the previous four months.  The diagnosis 
provided by physical therapy personnel was anterior rotatia, 
right ilium.  Complaints of headaches were recorded in 
subsequent progress notes dated through May 1991.  In May 
1991, the veteran was involved in a motor vehicle accident.  
He indicated that he had increasing back pain, headaches, and 
neck pain since the accident.  The veteran declined a 
physical examination at separation.     

The RO established service connection for low back pain in a 
March 1992 rating decision.  It assigned a 20 percent 
disability rating from September 13, 1991.  Pursuant to the 
veteran's claim for an increased rating, the RO awarded a 40 
percent evaluation in June 1996, from April 23, 1996.  

In November 1997, the veteran again sought an increase in his 
service-connected disability rating.  He also claimed service 
connection for headaches secondary to compression of the 
spinal nerves.  He indicated that his treating physician 
stated that the headaches were caused by the back disability.  
The veteran had a headache approximately one time per week, 
each lasting three to four days.  

The RO requested VA outpatient records dated from November 
1996 to December 1997.  It received only notes from a visit 
in July 1997.  The notes show that the veteran complained of 
headaches of two weeks duration.  He related a history of 
migraines and back problems.  He had had headaches 
intermittently for two years.  The pain covered the entire 
head from the occipital area to the forehead, usually 
decreasing with rest.  The veteran described the pain as 
throbbing.  He denied loss of consciousness, nausea or 
vomiting, sweating, or dizziness.  The previous day, he had 
seen bright lights in both eyes for about an hour.  His head 
still hurt and had for about two weeks.  The veteran also 
reported a history of chronic low back pain and an old 
compression fracture.  The examination revealed no 
significant findings.  The assessment was tension headaches. 

The veteran was afforded a VA orthopedic examination in 
December 1997.  He complained of constant severe pain in the 
low back and decreased sensation in the left posterior 
buttock region as well as decreased strength in the left leg.  
He also stated that, in the last year, he had had four 
episodes in which the leg gave way and he had fallen.  He 
took "Ibutabs" with minimal relief.  Flare-ups consisted of 
quite severe back pain once a week, lasting from several 
hours to one day.  The pain had not been so severe as to 
render him unable to work.  Alleviating factors were mainly 
rest and analgesics.  The veteran did not use crutches, 
braces, or a cane.  He had not had surgery.  Functional 
assessment revealed that he had been able to continue to 
work.  However, he stated that carrying heavy ladders was 
difficult due to left leg weakness.  He also had to stop 
lifting weights due to leg weakness.  On examination, 
musculature of the back was normal.  The lumbar spine was 
mildly tender to palpation.  There were no postural 
abnormalities, fixed deformity, or muscle spasm.  Range of 
motion testing of the lumbosacral spine revealed forward 
flexion to 80 degrees, backward extension to 15 degrees, left 
lateral flexion to 10 degrees, and right lateral flexion to 
15 degrees.  The veteran had pain at the extreme limits of 
motion.  Straight leg raising was minimally positive in the 
supine position at 50 degrees on the right and 60 degrees on 
the left.  However, the pain was contained in the low back 
region without radiation of pain down the leg.  Deep tendon 
reflexes were hypoactive but symmetric at the quadriceps and 
Achilles bilaterally.  Strength was 5/5 except for slightly 
diminished strength of 4+/5 in the anterior compartment of 
the left leg.  X-rays of the lumbosacral spine revealed early 
degenerative changes of the lower dorsal spine deemed 
consistent with the veteran's age.  The study was interpreted 
as normal.  The diagnosis was chronic low back pain with 
minimal left lower extremity weakness.    

In a February 1998 rating decision, the RO denied entitlement 
to an increased rating for the back disability and denied 
service connection for headaches.  The veteran appealed both 
determinations.  

In his notice of disagreement, the veteran stated that he 
took "Ibutabs" for his headaches, not back pain, with 
minimal relief.  He had flare-ups on a daily basis for 
several hours at a time.  He wore a back brace that he 
purchased on suggestion from a VA doctor.  Surgery has not 
been presented as an option for treatment of his back 
disability.  The veteran also explained that he had severe 
tenderness in the back; it felt constantly bruised.  He also 
had muscle spasm.  He also noted that the back pain radiated 
to the legs.  He also had some shaking in the arms, hands, 
and legs.  The veteran indicated that the VA examiner did not 
use a tool to measure range of motion.  Finally, the veteran 
explained that he had been told by a VA doctor that several 
vertebrae were "bad and getting worse," and that he would 
have headaches along with increasing pain and loss of 
strength, feeling, and mobility.  When he told the doctor 
that he already had headaches, the doctor indicated that they 
would get worse.  The veteran stated that the headaches were 
very severe and that nothing relieved the pain.  He 
frequently had nausea and mood swings.  He believed there was 
a reason to connect the back pain and headaches.        

Analysis

Increased Rating for Service-Connected Low Back Pain

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is currently rated as 40 percent 
disabling under Diagnostic Code (Code) 5293, intervertebral 
disc syndrome.  38 C.F.R. § 4.71a.  A 40 percent rating is 
assigned when the disability is severe, characterized by 
recurring attacks with intermittent relief.  The maximum 60 
percent rating is in order when the disability is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  

The Board notes that the veteran's back disability was 
previously evaluated under Code 5295, lumbosacral strain, and 
Code 5292, limitation of motion of the lumbar spine.  Both of 
those codes provide for a maximum 40 percent rating.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOGCPREC 36-97.  

Considering the evidence as set forth above, the Board finds 
that the preponderance of the evidence is against awarding a 
disability rating greater than 40 percent.  The veteran's 
subjective complaints include severe low back pain radiating 
to the legs, decreased sensation and strength, muscle spasm, 
and tenderness.  The VA examination report reveals 
significant limitation of lumbar motion on all maneuvers 
except for forward flexion, with pain at the extreme limits 
of motion.  However, objectively, the VA examination was 
negative for muscle spasm, deformity, or muscular atrophy.  
Lower extremity strength was normal, except for slight 
weakness in the anterior compartment of the left leg.  
Straight leg raising was only minimally positive while supine 
without radiation.  Deep tendon reflexes were characterized 
as hypoactive, not absent.  Although the evidence certainly 
demonstrates that the veteran suffers from substantial low 
back disability, the objective findings and symptomatology do 
not rise to the level of pronounced disability contemplated 
by the rating criteria for a 60 percent rating.  38 C.F.R. 
§ 4.7.  Accordingly, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
40 percent for low back pain with minimal left lower 
extremity weakness.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5293.   

Finally, the Board finds that there is no entitlement to an 
extra-schedular rating.  There is no evidence that the 
veteran has ever been hospitalized for his back disability.  
He has continued to work.  Thus, there is no indication that 
the veteran's disability picture is so exceptional or unusual 
as to warrant consideration in addition to the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).


Secondary Service Connection for Headaches

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

The Board finds that the veteran's claim for service 
connection for headaches on a direct basis is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Moreover, the 
Board finds that service connection is in order in this case.  
The evidence reveals a current diagnosis of tension 
headaches.  The veteran indicates that these headaches are 
frequent and severe.  A review of service medical records 
shows that the veteran began complaining of severe headaches 
in August 1990, with additional records documenting 
complaints of headaches from March to May 1991.  It is not 
clear from the medical records whether the headaches were in 
fact associated with the chronic back pain which began 
several months before.  In any event, it appears that the 
veteran suffered from chronic headaches in service and 
continues to suffer from such headaches at the present time 
as well.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence supports entitlement to service 
connection for headaches.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303(a) and (b).

Because service connection has been established on a direct 
basis, evaluation of service connection as secondary to the 
service-connected low back disability is unnecessary.  


ORDER

Entitlement to a disability rating greater than 40 percent 
for low back pain with minimal left lower extremity weakness 
is denied.    

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
headaches is granted.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

